TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00563-CV


                                  In re Elusive Holdings, Inc.


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER


PER CURIAM

               Relator Elusive Holdings, Inc. has filed a petition for writ of mandamus and a

motion for temporary relief. See Tex. R. App. P. 52.1, 52.10(a). The Court grants Relator’s motion

for temporary relief. See Tex. R. App. P. 52.10(b). The Court temporarily stays, pending further

order of this Court, the trial court’s September 2, 2021 order styled “Order Granting Jacob White’s

Application for Mandamus – Books and Records” in Cause No. D-1-GN-19-005577; Elusive

Holdings, Inc. v. Jacob White; In the 53rd District Court of Travis County, Texas.

               It is so ordered on December 2, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly